Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles W. Walker, Sr. appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Walker v. Rivera, 820 F.Supp.2d 709 (D.S.C.2011). We dispense with oral argument because the facts and legal contentions are adequately presented *342in the materials before the court and argument would not aid the decisional process.

AFFIRMED.